718 S.E.2d 158 (2011)
STATE
v.
Norma Angelica WILLIAMS.
No. 384A11-1.
Supreme Court of North Carolina.
November 7, 2011.
Michele Goldman, for Williams, Norma Angelica.
*159 J. Allen Jernigan, Special Deputy Attorney General, for State of N.C.
Garry W. Frank, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 2nd of November 2011 by State of NC for Extension of Time:
"Motion Allowed by order of the Court in conference, this the 7th of November 2011."
State of NC shall have up to and including the 12th day of December 2011 to file and serve his/her brief with this Court.